Day, J.
The only question presented by the record is, whether it is competent for the inhabitants of a town and of the territory immediately adjoining, to incorporate such town and the adjoining territory, in such manner as to exonerate a portion of the property within such incorporation from the payment of taxes for municipal purposes ?
This question, we think, must be answered in the negative. In so construing the law we do not hold that all property included in the corporation is, of necessity, liable to taxation. See Fulton v. The city of Davenport, 17 Iowa, 404.
The point ruled is, that it is not competent, by the petition for incorporation, to exempt from taxation for municipal purposes, property which otherwise, under the law, would be subject to such taxation.
The impropriety of allowing such a restriction to be interposed is fully illustrated by the facts of the present case alleged in the answer, and by the demurrer admitted to be true. It is alleged that “ there are a large number of homesteads included within the corporate limits of Mount Yernon aforesaid, consisting of parcels of ground differing in size and quantity, some containing one-half acre, some an acre and some two acres of land, and some more, which are not in the town plat, or any of the additions or reservations, but which are so situated in the corporation, that some of them are entirely and some partially surrounded by the town plat, and the additions thereto, and receive all the benefits and advantages from city government and taxation that any property situated within the city receives.” Hence, this property so situated derives all the benefits resulting from the construction of sidewalks, and the grading and lighting of streets, and receives in common with other property the protection of fire engines and of a police force. Now, if it is competent to so incorporate a town as ■to exonerate such portions from taxation, it places it in the power of those owning land so situated to burden the *233other portions of the town with the expenses of a city government and to reap all títe advantages thereof, without assuming any of its attendant inconveniences or burdens.
For it will not unfrequently happen that persons so situated will possess the balance of power, and be able, by their votes, to impose or reject a city government. That this power might be so used in any case is, it seems to us, a sufficient reason for denying the right to exercise the power in all cases. Again, if we recognize the right to incorporate this town, with an exemption of this property from taxation, by what course of reasoning shall we deny the right upon incorporation to exempt from taxation property lying beyond certain streets within the town plat ? What valid argument applies to one case that is not equally applicable to the other? Tet, if the last proposition should be conceded it would enable the majority of the inhabitants of a town to organize a city government, and to impose the burden of maintaining it upon the minority. The exercise of such a power might readily be made an instrument of the grossest oppression and abuse. No one would think of recognizing a doctrine so opposed to every sense of natural justice. And yet it is but a corollary of the doctrine contended for by the appellee. Whenever the principle is recognized that the incorporators of a town may exempt from taxation certain of the property within its limits, there ceases to be any legal rule by which the exercise of this right can be circumscribed.
We are of opinion that the provision in the petition for incorporation exempting certain property from municipal taxation is a nullity; that the city of Mount Yernon was not thereby deprived of the right to levy taxes upon property within its corporate limits, otherwise subject to taxation, and that the demurrer to the answer should have been overruled.
Reversed.